DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-4, 6-11, 13-18 and 20 are pending of which claims 1, 8 and 15 are in independent form.
	Claims 1-4, 6-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting. 
	Claims 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9438670 B2 and claims 1-20 of U.S. Patent No. US 10230795 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 1-4, 6-11, 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KATO; Jun et al. (US 20130132692 A1) [hereinafter Kato] in view of San Martin Arribas; Marta et al. (US 20110178985 A1) [Arribas] in view of Yeow; Wai-Leong et al. (US 20110029675 A1) [Yeow].

	Regarding claims 1, 8 and 15, Kato discloses, a method for data replication in a virtual networking system comprising multiple computing nodes (see Figs. 1, 2A-C. Also see ¶ [0009], [0012] and [0013] discloses, node update replications. Additionally see ¶ [0048], [0050]-[0060]);
wherein the synchronizing comprises: receiving, at a first computing node of the multiple computing nodes, a data request of the data set from a client device (The processor executes a process includes transmitting an update request to at least one destination storage device through a plurality of paths when the storage device is requested to update the data by a client. The process includes notifying the client that the updating of the data has been completed when having received a response through one of the paths, the response being issued by the destination storage device serving as the terminal point of the path when the destination storage device receives the update request through all the paths having the destination storage device as the terminal point [abstract]. Also see ¶ [0007]-[0009], [0014], [0055], [0056], [0058]-[0067]. Figs. 5, 6, 9B, 17, 18A), wherein a first replica of the data set maintained on the first computing node is updated based on the data request (see Figs. 1, 2A-C. Also see ¶ [0009], [0012] and [0013] discloses, node update replications. Additionally see ¶ [0048], [0050]-[0060]);
modifying a header of the data request (The node 2 transfers an "update" request having a header in which the path information indicating the path for transmitting the "update" request is  and 
forwarding the data request with the modified header to a second computing node of the multiple computing nodes, wherein a second replica of the data set maintained on the second computing node is updated based on the data request with the modified header (upon receipt of the " updated" request, each of the nodes updates the replicas and transfers the "updated" request along the one-dimensional path toward the 1st node serving as the start node ¶ [0007]-[0008], [0012], [0013]. The node 2 transfers an "update" request having a header in which the path information indicating the path for transmitting the "update" request is embedded, to each of the nodes 3 and the node 4. In this case, the node 3 prepares for the updating of the replica A2, and identifies the node 5 as the transfer destination of the "update" request by referring to the path information embedded in the header of the "update" request. The node 3 then transfers the "update" request to the node 5 ¶ [0060]-[0065]). 
However Kato does not explicitly facilitate, wherein each computing node comprises a server including one or more resources; maintaining, on each computing node of the multiple computing nodes, a replica of a data set for a tenant.
Arribas discloses, wherein each computing node comprises a server including one or more resources (This method comprises the steps of: partitioning data to be stored into a number `p` of partitions; replicating each partition into a number `r` of replicas; for each partition, distributing the number `r` of replicas amongst corresponding number `r` of nodes selected from the plurality of nodes; configuring each node with a list of identifiers of other nodes usable to address each other; activating more than one node amongst the plurality of nodes; monitoring at each active node at least one event selected from: latest updating of each replica, replica status, status of local resources in charge of each 
maintaining, on each computing node of the multiple computing nodes, a replica of a data set for a tenant (This method comprises the steps of: partitioning data to be stored into a number `p` of partitions; replicating each partition into a number `r` of replicas; for each partition, distributing the number `r` of replicas amongst corresponding number `r` of nodes selected from the plurality of nodes; configuring each node with a list of identifiers of other nodes usable to address each other; activating more than one node amongst the plurality of nodes; monitoring at each active node at least one event selected from: latest updating of each replica, replica status, status of local resources in charge of each replica, and connectivity status of each replica; upon activation or deactivation of a node amongst the plurality of nodes, determining which node amongst the active nodes is considered current master node for each partition and in charge of current master replica for said partition; for any request received in a node to read/write data in the distributed database system, determining the partition said data belongs to and the current master node in charge of the current master replica for said partition, and routing said request to said current master node ¶ [0012], [0029] and [0019]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Arribas’ system would have allowed Kato to facilitate wherein each computing node comprises a server including one or more resources; maintaining, on each computing node of the multiple computing nodes, a replica of a data set for a tenant. The motivation to combine is apparent in the Kato’s reference, because it minimizes the 
However, neither Kato nor Arribas explicitly facilitate synchronizing the multiple computing nodes, wherein each computing node of the multiple computing nodes exchanges information relating to the data set with another node of the multiple computing nodes to stay in synchronization.
Yeow discloses, synchronizing the multiple computing nodes, wherein each computing node of the multiple computing nodes exchanges information relating to the data set with another node of the multiple computing nodes to stay in synchronization (In one embodiment, the management architecture reserves additional backup nodes with spare CPU and bandwidth capacities, in order to guarantee reliability on the critical master nodes. The states of all critical master nodes can be replicated and synchronized to every backup node using well-known optimized synchronization techniques ¶ [0077] and [0080]);
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Yeow’s system would have allowed Kato and Arribas to facilitate synchronizing the multiple computing nodes, wherein each computing node of the multiple computing nodes exchanges information relating to the data set with another node of the multiple computing nodes to stay in synchronization. The motivation to combine is apparent in the Kato and Arribas’s reference, because network virtualization is a promising technology to reduce the operating costs and management complexity of networks, and it is receiving an increasing amount of research interest.

Regarding claim 2, 9 and 16, the combination of Kato, Arribas and Yeow discloses, further comprising:  receiving another data request of the data set from the client device; and determining whether the first computing node is able to perform the another data request (Arribas: Each node could maintain a list with the current nodes which it has received an `Alive` message from, along with the replica status received within. Each time the `Alive` message is received, the sender node may be set as active. Master nodes for partitions may only be elected within active nodes. A node may be set as not available when there has been a period, a so-called INACTIVE_PERIOD, without receiving messages from it. This time could be two or three times the mean time of the receiving messages period, which could be set initially to the aforementioned DELAY_TIME. The node may also be set as unavailable if the `Alive` messages sent to it do not get through. In this way node availability is detected very fast ¶ [0108], [0117], [0119]).

Regarding claims 3, 10 and 17, the combination of Kato, Arribas and Yeow discloses, wherein the first computing node performs the another data request and provides the client device with the requested data in response to determining the first computing node is able to perform the another data request (Arribas: The present invention faces the issue of data replication in different database nodes of a geographically distributed database wherein clients cannot always perform any database-related operation in the closest database node. Thus, the present invention provides for an enhanced distributed database system with a plurality of nodes, each node arranged for storing a replica of at least one partition of data, and a method of handling said distributed database system comprising the steps of: partitioning data to a number of partitions; replicating each partition into a number of replicas; for each partition, distributing the number of replicas amongst database nodes; activating more than one node; monitoring at each active node events of: latest updating of each replica, replica status, status of local resources in charge of each replica, and connectivity status of each replica; upon activation o deactivation of a node, determining which node is considered current master node for each partition in charge of current mast replica; for any request received in a node to read/write data, 

Regarding claims 4, 11 and 18, the combination of Kato, Arribas and Yeow discloses, wherein the second computing node provides the client device with requested data in response to determining the first computing node is unable to perform the another data request (Arribas: Each node could maintain a list with the current nodes which it has received an `Alive` message from, along with the replica status received within. Each time the `Alive` message is received, the sender node may be set as active. Master nodes for partitions may only be elected within active nodes. A node may be set as not available when there has been a period, a so-called INACTIVE_PERIOD, without receiving messages from it. This time could be two or three times the mean time of the receiving messages period, which could be set initially to the aforementioned DELAY_TIME. The node may also be set as unavailable if the `Alive` messages sent to it do not get through. In this way node availability is detected very fast ¶ [0108], [0117], [0119]).

Regarding claims 5, 12 and 19, (Cancelled).

Claims 6, 7, 13, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KATO in view of Arribas in view of Yeow further in view of Manley; Stephen L. et al. (US 7624106 B1) [Manley].

Regarding claims 6, 13 and 20, the combination of Kato, Arribas and Yeow teaches all the limitation of claims 2, 9 and 16 (respectively).
However neither one of Kato, Arribas or Yeow explicitly facilitates wherein the another data request comprises a data lookup of the data set.
Manley discloses, wherein the another data request comprises a data lookup of the data set (Next, at block 505 the process looks up the parent of the current directory in the parent map 93. The process then determines at block 506 whether there is an entry for the current directory's parent in the traversal map 92 [col. 10, ll. 53-56]. Next, at block 603 the process looks up the parent directory of the current file in the parent map 93. The process then enters the loop which includes blocks 604 through 608. At block 604 the process looks up the parent directory of the parent directory that was identified in block 603. For example, in the example of FIG. 8, if the current file processed in block 602 was node E, the first iteration of block 604 looks up the parent of node C (which is the parent of E), i.e., node B [col. 11, ll. 46-55]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Manley’s system would have allowed Kato, Arribas and Yeow to facilitate wherein the another data request comprises a data lookup of the data set. The motivation to combine is apparent in the Kato, Arribas and Yeow’s reference, because there is a need for a technique to quickly and efficiently generate user-level information about the differences between two data sets.

Regarding claims 7 and 14, the combination of Kato, Arribas, Yeow and Manley discloses, maintaining, on each computing node of the multiple computing nodes, mapping information identifying which one or more computing nodes of the multiple computing nodes maintains one or more replicas of the data set (Kato: FIG. 9 shows the change description layer 39 and the various data structures it uses, according to embodiments of the invention. As shown, and as indicated above, the change description layer 39 uses a change map 91, a traversal map 92, a parent map 93, and a child map 94, to generate and output user-level difference information about two data sets. The change map 91 and traversal map 92 can each be considered to include two separate maps, one for each of the two data sets that are to be compared (e.g., DataSetA and DataSetB) [col. 8, line 61, col. 9, line 2]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/4/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154